 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 1 of 9 - Page ID # 186




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN L. ALLEN,

                  Petitioner,                            8:19CV212

      vs.
                                              MEMORANDUM AND ORDER
SCOTT FRAKES, Director NDCS;

                  Respondent.


       This matter is before me on Respondent’s Motion for Summary Judgment
(filing 14) claiming that Petitioner Kevin L. Allen’s Amended Petition for Writ of
Habeas Corpus (filing 12) must be dismissed because it is barred by the limitations
period set forth in 28 U.S.C. § 2244(d). I agree and will dismiss the petition with
prejudice. Consequently, Allen’s request for leave to file a response to
Respondent’s reply brief (filing 24), construed as a motion, is denied.

                                       I. FACTS

       1.     On March 22, 1996, Allen was convicted by a jury in the District
Court of Douglas County, Nebraska (“state district court”) of first degree murder
and use of a firearm to commit a felony. (Filing 15-3 at CM/ECF p. 2.) The state
district court sentenced Allen to life in prison on the murder charge and to a
consecutive term of 19 to 20 years’ imprisonment on the firearm charge. (Id. at
CM/ECF pp. 12–13.)

      2.     On March 28, 1997, the Nebraska Supreme Court affirmed Allen’s
convictions and sentences on direct appeal. (Filing 15-1 at CM/ECF p. 4.); State v.
Allen, 560 N.W.2d 829 (Neb. 1997) (“Allen I”), disapproved in part, State v.
Myers, 603 N.W.2d 378 (Neb. 1999). Allen filed a motion for rehearing, which
was overruled on April 16, 1997. (Filing 15-1 at CM/ECF p. 4.)
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 2 of 9 - Page ID # 187




      3.      In October 2007, Allen filed a pro se motion for postconviction relief
in the state district court. (Filing 15-3 at CM/ECF pp. 23–39.) An amended
postconviction motion was filed by counsel on July 1, 2016. (Id. at CM/ECF pp.
40–57.) The state district court denied postconviction relief without an evidentiary
hearing. (Id. at CM/ECF pp. 61–70.)

      4.     Allen prosecuted an appeal to the Nebraska Supreme Court which
affirmed the state district court’s judgment on November 16, 2018. (Filing 15-2 at
CM/ECF p. 4.); State v. Allen, 919 N.W.2d 500 (Neb. 2018) (“Allen II”). The
mandate was issued on December 6, 2018. (Filing 15-2 at CM/ECF p. 4.)

       5.    Allen’s habeas petition was filed with this court on May 13, 2019.
(Filing 1.) Subsequently, Allen was granted leave to file an amended habeas
petition which he did on January 8, 2020. (Filing 12.)

                                 II. DISCUSSION

       Respondent submits that Allen’s habeas petition must be dismissed because
it was not timely filed and is barred by the limitations period set forth in 28 U.S.C.
§ 2244(d). I agree.

A. One-Year Limitations Period

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
110 Stat. 1214, establishes a one-year limitations period for state prisoners to file
for federal habeas relief that runs from the latest of four specified dates:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
                                          2
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 3 of 9 - Page ID # 188




      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1). However, the statute of limitations period is tolled while a
state post-conviction or other collateral review is pending. King v. Hobbs, 666 F.3d
1132, 1135 (8th Cir. 2012) (citing 28 U.S.C. § 2244(d)(2)).

       Here, Allen’s conviction became final on July 15, 1997, which is ninety days
after the Nebraska Supreme Court denied Allen’s motion for rehearing on direct
appeal and Allen’s deadline to petition for a writ of certiorari with the United
States Supreme Court expired. See Gonzalez v. Thaler, 656 U.S. 134, 150 (2012)
(holding that, for petitioners who do not pursue direct review all the way to the
United States Supreme Court, a judgment becomes final “when the time for
pursuing direct review in [the Supreme Court], or in state court, expires.”); King,
666 F.3d at 1135 (“If the Supreme Court has jurisdiction to review the direct
appeal, the judgment becomes final ninety days after the conclusion of the
prisoner’s direct criminal appeals in the state system.”) (citing Sup. Ct. R. 13.1).
Accordingly, the one-year limitations period began to run from July 15, 1997.

      Allen’s filing of his motion for postconviction relief in state district court in
October 2007 did not toll the limitations period because it had already expired. See
Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 2001) (holding “the time between
the date that direct review of a conviction is completed and the date that an
application for state post-conviction relief is filed counts against the one-year
period”). Thus, Allen had until July 15, 1998 to file his habeas petition. He did not

                                          3
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 4 of 9 - Page ID # 189




file it until over twenty years later on May 13, 2019. Allen’s habeas petition is
untimely under § 2244(d)(1)(A).

B. Equitable Tolling and Actual Innocence

       Allen does not dispute that his habeas petition was untimely filed. However,
the allegations of his amended petition and the arguments raised in his brief require
me to consider whether equitable tolling or the miscarriage of justice exception
apply to avoid the statute of limitations bar. Upon careful consideration, I conclude
that they do not.

       Liberally construed, Allen alleges that he is entitled to equitable tolling.
(Filing 12 at CM/ECF pp. 14–15.) Generally, a litigant seeking equitable tolling
must establish two elements: “(1) that he has been pursuing his rights diligently,
and (2) that some extraordinary circumstance stood in his way.” Walker v. Norris,
436 F.3d 1026, 1032 (8th Cir. 2006). Equitable tolling is proper “only when
extraordinary circumstances beyond a prisoner’s control make it impossible to file
a petition on time.” Runyan v. Burt, 521 F.3d 942, 945 (8th Cir. 2008) (internal
quotation marks omitted). As such, “equitable tolling is an exceedingly narrow
window of relief.” Id. (internal quotation marks omitted). The burden of
demonstrating grounds warranting equitable tolling rests with the petitioner. Pace
v. DiGuglielmo, 544 U.S. 408, 418 (2005). Here, Allen has failed to meet that
burden.

       In his amended petition, Allen alleges that when he began his sentence, he
“dealt with a lot of shock, depression and pessimism” and spent several years “in
and out of the ‘hole’” adjusting to prison life. (Filing 12 at CM/ECF p. 14.) Allen
also alleges he “got advice from legal aides and professional lawyers to literally
take a couple of years to research and study the law because at that time there were




                                         4
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 5 of 9 - Page ID # 190




no statute of limitations on postconviction filings.”1 (Id. at CM/ECF pp. 14–15.)
None of these allegations present extraordinary circumstances that prevented Allen
from pursuing federal habeas relief nor has Allen demonstrated that he has been
pursuing his rights diligently. Therefore, Allen has not presented the court with any
reason to warrant the application of equitable tolling to the limitations period.

       Allen’s primary argument is that he is actually innocent and, thus, the
miscarriage of justice exception applies to excuse his untimely filed petition. In
McQuiggins v. Perkins, 133 S. Ct. 1924, 1928 (2013), the Supreme Court held that
a habeas petitioner who can show actual innocence under the rigorous standard of
Schlup v. Delo, 513 U.S. 298 (1995), is excused from the procedural bar of the
statute of limitations under the miscarriage of justice exception. To invoke the
miscarriage of justice exception, a petitioner must support his allegations of actual
innocence with “new, reliable evidence” that was not presented at trial and must
show that it was more likely than not that, in light of the new evidence, no juror,
acting reasonably, would have voted to find the petitioner guilty beyond a
reasonable doubt. Schlup, 513 U.S. at 329. “‘[A]ctual innocence’ means factual
innocence, not mere legal insufficiency.” Bousley v. U.S., 523 U.S. 614, 623
(1998) (citation omitted). The actual innocence standard is a “demanding” one, and
“[t]he gateway should open only when a petition presents ‘evidence of innocence
so strong that a court cannot have confidence in the outcome of the trial unless the
court is also satisfied that the trial was free of nonharmless constitutional error.’”
McQuiggin, 569 U.S. at 401 (quoting Schlup, 513 U.S. at 316).

       Allen was convicted by a jury of first degree murder and use of a deadly
weapon to commit a felony for the August 20, 1995 shooting death of Omaha
police officer James B. “Jimmy” Wilson, Jr. The Nebraska Supreme Court set out
detailed summaries of the evidence adduced at Allen’s jury trial in both its
opinions on direct appeal and postconviction, which I have reviewed and will not

      1
        The statute of limitations to which Allen refers pertains to Nebraska state
postconviction proceedings which were not subject to a limitations period until 2011. See
Neb. Rev. Stat. § 29-3001(4) (West 2020).
                                           5
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 6 of 9 - Page ID # 191




repeat here. Allen I, 560 N.W.2d at 834–36; Allen II, 919 N.W.2d at 505–09. In
claiming actual innocence, Allen mainly rehashes arguments and evidence known
to him at the time of trial. (Filing 12 at CM/ECF pp. 10–11.) However, such
assertions cannot form the basis of an actual-innocence gateway claim.

       In his brief, Allen also argues the merits of his Confrontation Clause claim
and contends that “[c]oupled with the state’s and the Nebraska Supreme Court’s
view of the evidence as a whole, the record clearly establishes that but for the
constitutional violation of the confrontation clause, no reasonable factfinder would
have found Allen guilty of the underlying offense.” (Filing 22 at CM/ECF p. 10.)
Allen’s argument misunderstands both Respondent’s and the Nebraska Supreme
Court’s representation of the evidence.

       As Respondent points out in his brief (filing 16 at CM/ECF pp. 4–5), the
jury at Allen’s trial was clearly aware that his defense theory was that he was
innocent and that Quincy Hughes was the shooter. The jury knew that Allen had
not been identified as the shooter by eyewitnesses, but that Hughes had. The jury
knew that witnesses Simmons and Perry had been inconsistent on whether the
shooter was Allen or Hughes. The jury was also aware that the State had originally
charged Hughes with the murder. Similarly, the Nebraska Supreme Court
highlighted these same evidentiary circumstances when it upheld the trial court’s
exclusion of Allen’s proffered evidence regarding the State’s initial prosecution of
Hughes, saying:

             What the prosecution believed at the time of Hughes’
      preliminary hearing, as evidenced by its argument, the information
      filed, and the docket sheet, is not relevant because this proffered
      evidence does not have the tendency to make it more or less probable
      that Allen shot Wilson. What is relevant is the testimony of the
      eyewitnesses that picked Hughes out of a lineup as the shooter and the
      statements made by Simmons and Perry to the police that Hughes was
      the shooter, because this evidence has the tendency to make it less
      probable that Allen shot Wilson.

                                         6
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 7 of 9 - Page ID # 192




Allen I, 560 N.W.2d at 843.

      Allen misconstrues the Nebraska Supreme Court’s above statement as
demonstrative of his innocence when, in reality, the court’s statement was clearly
made in the context of discussing evidence relevant to the question of whether or
not Allen shot Wilson. The jury was presented with all of the foregoing evidence
and testimony and found Allen guilty, and Allen’s invitation for this court to re-
examine or reweigh this evidence does not warrant opening of the actual innocence
gateway.

       Rather, as stated above, Allen must present new, reliable evidence of actual
innocence that was not presented at trial. Allen alleges two claims of new evidence
to support his actual innocence claim. First, Allen alleges that David Kofoed, the
former supervisor of the Crime Scene Investigation Division for the Douglas
County, Nebraska sheriff’s office, who testified in Allen’s case, was later
convicted of planting evidence and falsifying reports in a different case thus raising
doubts about the “integrity of the factfinding process.” (Filing 22 at CM/ECF p.
12.) As the Nebraska Supreme Court found, however, Kofoed’s testimony at
Allen’s trial “showed that he did not play a major role in the evidence which led
the jury to convict Allen.” Allen II, 919 N.W.2d at 514. Kofoed took measurements
at the crime scene, but he did not indicate that he collected any evidence, nor did
he mention Allen in his testimony. Id. Rather, Kofoed “merely provided a
description of the scene and laid foundation for the admission of a photograph of
the police cruiser.” Id. Given Kofoed’s limited role in Allen’s case, I do not find
that Kofoed’s actions in a later case support Allen’s actual innocence claim.

      Next, Allen alleges that the “integrity of the fingerprint identification
process” in his case has been called into question due to the admission of Omaha
Crime Lab technician Sarah Meyer that she misidentified a fingerprint in a 2012
burglary case and two other technicians not only failed to catch the
misidentification but verified the misidentification as correct. (Filing 22 at


                                          7
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 8 of 9 - Page ID # 193




CM/ECF p. 12.) In considering this claim on Allen’s postconviction appeal, the
Nebraska Supreme Court concluded:

      Here, Allen’s broad and generalized allegations do not include any
      factual support to suggest that his fingerprints were misidentified. In
      addition, Allen has failed to demonstrate that had the jury been
      prohibited from considering the fact that nine latent fingerprints of
      Allen’s were found in the van, the jury would not have still convicted
      him based on eyewitness testimony.

Allen II, 919 N.W.2d at 514. I concur with the Nebraska Supreme Court’s analysis.
Allen’s generic attack on the fingerprint evidence in his case based on unrelated
faulty fingerprint analysis conducted approximately sixteen years after Allen was
convicted falls far short of meeting the rigorous standard set forth in Schlup.

      Allen has presented no new, reliable evidence of actual innocence in this
case. Thus, Allen has not satisfied the requisite elements to excuse the procedural
bar of the one-year statute of limitations through any “gateway” claim of actual
innocence, and his petition will be dismissed with prejudice.

                      III. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on a petition for writ of habeas
corpus under § 2254 unless granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484–85 (2000). I have applied the appropriate standard and determined that Allen
is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.     Respondent’s Motion for Summary Judgment (filing 14) is granted.

                                          8
 8:19-cv-00212-RGK-PRSE Doc # 25 Filed: 08/28/20 Page 9 of 9 - Page ID # 194




      2.      Petitioner’s habeas petition (filing 12) is dismissed with prejudice
because it is barred by the limitations period set forth in 28 U.S.C. § 2244(d).

      3.     Petitioner’s request for permission to file a surreply (filing 24),
construed as a motion, is denied.

      4.    The court will not issue a certificate of appealability in this matter.

      5.    A separate judgment will be entered.

      Dated this 28th day of August, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          9
